Exhibit 10.01

FBR & CO.

2016 RETENTION AND INCENTIVE PLAN

(Effective February 10, 2016)

1. Purposes of the Plan. The purposes of the FBR & Co. 2016 Retention and
Incentive Plan (the “Plan”) are to further the long-term growth of FBR & Co.
(the “Company”) by providing long-term incentives in respect of the Company’s
Common Stock and other equity interests and assets related to the business of
the Company to certain key employees of the Company and its Subsidiaries who
will be largely responsible for such growth, and to assist the Company and its
Subsidiaries in retaining key employees of experience and ability.

2. Definitions. For purposes of the Plan, in addition to the terms otherwise
defined in the Plan, the following terms shall have the meanings as set forth
below:

(a) “Asset Manager” shall mean the person or persons designated by the Committee
to manage the Asset Pool, which shall initially consist of the members of the
Investment Committee of the Company, and which may be changed or modified from
time to time by the Committee in its absolute discretion.

(b) “Award” shall mean a Participant’s relative interest in the aggregate Award
Pool, expressed as a number of Award Units.

(c) “Award Letter” shall mean the written agreement evidencing the grant of an
interest (specified as a number of Award Units) representing a right to receive
(i) a portion of the assets (and/or a cash payment in respect of the Fair Market
Value of the assets) in the Asset Pool from time to time (an “Asset Pool
Award”), and (ii) a portion of the shares of Common Stock reserved for issuance
as grants of restricted stock units under the Stock Plan under the RSU Pool (an
“RSU Pool Award”).

(d) “Award Pool” shall consist of (i) the Asset Pool and (ii) the RSU Pool.

(e) “Award Unit” shall mean one of the equal, undivided interests in the Award
Pool, and shall initially mean one of the Five Million Five Hundred Thirty-One
Thousand Eight Hundred Seventy Five (5,531,875) such aggregate interests.

(f) “Board” shall mean the Board of Directors of the Company.

(g) “Cause” shall mean (i) conviction of, or plea of guilty or nolo contendere
by, the Participant for committing a felony under federal law or the law of the
state in which such action occurred, (ii) willful and deliberate failure on the
part of the Participant to perform his or her employment duties in any material
respect, (iii) dishonesty in the course of fulfilling the Participant’s
employment duties, or (iv) a material violation of the Company’s ethics and
compliance policies. Notwithstanding the general rule of Section 3, following a
Change in Control, any determination by the Committee as to whether Cause exists
shall be subject to de novo review.



--------------------------------------------------------------------------------

(h) “Change in Control” shall have the meaning set forth in the Stock Plan.

(i) “Code” shall mean the Internal Revenue Code of 1986, as amended, and the
Treasury regulations thereunder.

(j) “Common Stock” shall mean the common stock, $0.001 par value, of the
Company.

(k) “Disability” shall mean permanent and total disability entitling the
Participant to receive (but for any waiting periods) benefits under the
Company’s Long-Term Disability Plan applicable to the Participant.

(l) “Effective Date” shall mean the date the Plan is approved by the Committee.

(m) “Fair Market Value” for purposes of the Asset Pool shall be equal (i) as of
the Initial Grant Date, to the amount determined by the Compensation Committee
and set forth in the Award Letters under “Award Pool,” and (ii) after the
Initial Grant Date, to the aggregate amount of cash plus the value of any
securities held in respect thereof, which value shall be calculated: (A) with
respect to any publicly traded security (whether debt or equity), based on the
per share closing price of such security on its primary exchange on the full
trading day immediately prior to the applicable measurement date, with
appropriate and proportionate adjustments in respect of any stock split, stock
combination, stock divided, stock distribution, merger, consolidation or other
comparable event with a record date or occurrence, as applicable, during such
measurement period; (B) with respect to any security (whether debt or equity)
that is not publicly traded but is traded on a private marketplace, such as
PORTAL, GSTrue or FBR PLUS, the per share closing price of such security thereon
on the full trading day immediately prior to the applicable measurement date and
if no such shares are traded on that day on the most recent day on which there
was a trade of such security (unless the Committee determines in good faith that
such prices may not reflect fair market value as a result of limited trading, in
which case, such securities may at the option of the Committee be treated as
specified in (C) below), with appropriate and proportionate adjustments in
respect of any stock split, stock combination, stock divided, stock
distribution, merger, consolidation or other comparable event with a record date
or occurrence, as applicable, during such measurement period; and (C) with
respect to any other security, the fair market value as determined in good faith
by the Committee or, if such determination cannot be made by the Committee, by a
nationally recognized independent investment banking firm selected in good faith
by the Committee.

(n) “Good Reason” shall mean the occurrence of any of the following events
during the two-year period following a Change in Control: (i) the assignment to
the Participant of duties materially inconsistent with the Participant’s
position and title as in effect immediately prior to the Change in Control, or a
material diminution in such position, title or duties; (ii) a material reduction
in the Participant’s annual base salary from that in effect immediately prior to
the Change in Control; or (iii) relocation of the Participant’s primary
workplace, as in effect immediately prior to the Change in Control, resulting in
a material increase in the Participant’s commute to and from the Participant’s
primary residence (for this purpose an increase in the Participant’s commute by
40 miles or more shall be deemed material). In order to invoke a termination for
Good Reason, the Participant shall provide written notice to the Company of the

 

-2-



--------------------------------------------------------------------------------

existence of one or more of the conditions described in clauses (i) through
(iii) within 90 days following the initial existence of such condition or
conditions, and the Company shall have 30 days following receipt of such written
notice (the “Cure Period”) during which it may remedy the condition. In the
event that the Company fails to remedy the condition constituting Good Reason
during the Cure Period, the Participant must terminate employment, if at all,
within 90 days following the Cure Period in order for such termination to
constitute a termination for Good Reason. The Participant’s mental or physical
incapacity following the occurrence of an event described above in clauses (i)
through (iii) shall not affect the Participant’s ability to terminate employment
for Good Reason.

(o) “Initial Grant Date” shall mean February 10, 2016.

(p) “RSU Award Agreement” shall mean the written agreement evidencing the grant
of a restricted stock unit representing a right to receive a share of Common
Stock granted under the Stock Plan in satisfaction of a Participant’s RSU Pool
Award.

(q) “Separation from Service” shall mean the Participant’s termination of
employment with the Company, its Subsidiaries and with each member of the
controlled group (within the meaning of Section 414(b) or (c) of the Code) of
which the Company is a member. Notwithstanding the foregoing, with respect to
any Award that constitutes a “non-qualified deferred compensation plan” within
the meaning of Section 409A of the Code, a Participant shall not be considered
to have experienced a “Separation from Service” unless the Participant has
experienced a “separation from service” within the meaning of Section 409A of
the Code.

(r) “Stock Plan” shall mean the FBR Capital Markets Corporation 2006 Long-Term
Incentive Plan, as amended and restated, or a successor plan thereto.

(s) “Subsidiary” shall mean (i) a corporation of which shares of stock having
ordinary voting power (other than stock having such power only by reason of the
happening of a contingency) to elect a majority of the board of directors or
other managers of such corporation are at the time owned, directly or
indirectly, through one or more intermediaries, by the Company, or (ii) in the
case of unincorporated entities, any such entity with respect to which the
Company has the power, directly or indirectly, to designate more than 50% of the
individuals exercising functions similar to a board of directors.

3. Administration of the Plan. The Plan shall be administered by the
Compensation Committee of the Board (the “Committee”). Subject to the provisions
of the Plan, the Committee shall have exclusive power to select Participants and
to determine the allocations of Awards to be made to each Participant selected.
The Committee’s interpretation of the Plan, the Award Letters and the RSU Award
Agreements, and any Fair Market Value determinations made by the Committee or
pursuant to the Committee’s instruction absent a demonstration of manifest bad
faith, shall be final and binding on all parties concerned, including the
Company and any Participant. The Committee shall have the authority, subject to
the provisions of the Plan, to establish, adopt and revise such rules,
regulations, guidelines, forms of agreements and instruments relating to the
Plan as it may deem necessary or advisable for the administration of the Plan.
The Committee may appoint in writing such person or persons as it may deem
necessary or desirable to carry out any of the duties or responsibilities of the
Committee

 

-3-



--------------------------------------------------------------------------------

hereunder and may delegate to such person or persons in writing such duties, and
confer upon such person or persons in writing such powers, discretionary or
otherwise, as the Committee may deem appropriate. Any and all rights, duties and
responsibilities of the Committee hereunder may be exercised by the Board in
lieu of the Committee, in the Board’s discretion.

4. Participation. Participants in the Plan shall be the individuals selected by
the Committee from among the officers and employees of the Company and its
Subsidiaries (the “Participants”). Following the Effective Date, no additional
Participants may be designated by the Committee.

5. Award Pool.

(a) General. The Award Pool shall consist of the Asset Pool and the RSU Pool.
The Award Pool shall initially be represented by Five Million Five Hundred
Thirty-One Thousand Eight Hundred Seventy Five (5,531,875) Award Units, and as
of the Initial Grant Date each Participant shall be awarded the number of Award
Units determined by the Compensation Committee on the Initial Grant Date.
Notwithstanding any delays in the granting of forfeited RSU Pool Awards as
contemplated by Section 5(c) below, at all times 100% of the Award Pool
(including the total number of RSUs to be outstanding upon the initial grant of
all Awards) will be allocated among the Participants. If a Participant forfeits
his or her Award under the Plan, his or her Award Units shall automatically and
without further action of the Committee be forfeited, and additional RSU Awards
shall be made to each Participant as provided in Section 5(c) to reflect such
Participant’s increased ownership percentage of the aggregate RSU Pool. Upon the
accelerated vesting and settlement of any individual Award prior to the time
that all Awards vest, the Award Pool shall be reduced by the amount paid or
delivered in respect of such settlement, and the Award Units settled shall be
retired and shall not be reissued.

(b) Asset Pool.

(i) Establishment of the Asset Pool. As of the Initial Grant Date, the incentive
pool shall be equal to $2,765,937.50 (the “Asset Pool”), which is the aggregate
Fair Market Value as of the Initial Grant Date of the assets of the Company and
its Subsidiaries listed on Schedule A hereto (the “Initial Assets”). Following
the Initial Grant Date, the Asset Pool shall be an amount equal to the aggregate
Fair Market Value of the Initial Assets as of the applicable determination date
(or such other assets that are deemed to constitute the assets of the Asset Pool
from time to time based on the decisions with respect to the management of the
Initial Assets by the Asset Manager), taking into account any increase or
decrease in the value of such assets, any individual accelerated vesting and
settlement, any dividends or other distributions paid in respect of such assets,
and the proceeds received by the Company or its Subsidiaries in respect of the
sale or other disposition of such assets, in all cases, without reduction for
any taxes or transaction costs or expenses applicable to or payable by the
Company or its Subsidiaries in respect of such assets. Following the Effective
Date, the Company shall have no obligation to allocate any assets of the Company
or its Subsidiaries to the Asset Pool.

(ii) Establishment of the Asset Pool Account. As of the Initial Grant Date, a
separate bookkeeping account shall be established and maintained by the Company
in

 

-4-



--------------------------------------------------------------------------------

respect of the cash and securities comprising the Asset Pool (the “Account”).
The Account shall reflect the assets of the Asset Pool and the Fair Market Value
of the Asset Pool as existing from time to time. The Account shall exist solely
for record-keeping purposes and shall not represent any actual interest in any
assets of the Company or its Subsidiaries.

(iii) Management of the Asset Pool. Except as otherwise specified in the
resolutions of the Committee from time to time, the Asset Manager shall have
full authority and discretion to manage the assets underlying the Asset Pool,
including the ability to sell, hold or hedge such assets (including any proceeds
received in respect of the sale of the Initial Assets, any reinvestments and
subsequent proceeds and any dividends or distributions received in respect
thereof) or otherwise act or refrain from acting in connection with such
assets. The Company and its Subsidiaries and the members of the Board and the
Committee shall have no liability for the value of the Initial Assets, the
management of the Initial Assets or any other assets attributable to the Asset
Pool and, in particular, shall not be responsible for maximizing the value of
the assets in the Asset Pool.

(c) RSU Pool.

(i) Establishment of the RSU Pool. Subject to Section 12.2 of the Stock Plan,
the aggregate number of shares of Common Stock reserved for issuance in respect
of RSU Pool Awards allocated under the Plan shall be 167,426 (the “RSU Pool”).
All RSU Pool Awards shall be granted under the Stock Plan, and the Company shall
reserve for issuance a sufficient number of shares of Common Stock to satisfy
the RSU Pool Awards. If an RSU Pool Award is forfeited, for purposes of the
Stock Plan, such forfeited RSU Pool Award shall continue to be reserved for
issuance in respect of RSU Pool Awards from the RSU Pool.

(ii) Grant of RSU Pool Awards. As of the Initial Grant Date, a Participant shall
be granted an RSU Pool Award pursuant to an RSU Award Agreement with respect to
the number of shares of Common Stock, rounded to the nearest whole share, equal
to such Participant’s interest in the RSU Pool. If an RSU Pool Award is
forfeited or otherwise terminates for any reason whatsoever without an actual
payment or delivery of Common Stock to the Participant, any such RSU Pool Award
shall, to the extent of any such forfeiture or termination, again be available
for grant under the Plan. Forfeited RSU Pool Awards shall be automatically
reallocated, in whole shares, to the then-remaining Participants as described in
Section 5(a) above, with any fractional shares to be reserved and aggregated
with other fractional shares for issuance on a future reallocation date. The
grant of forfeited RSU Awards shall be made on the first day of the calendar
quarter following the date on which a forfeiture occurs. Grants of reallocated
RSU Pool Awards shall be evidenced by the entering into of an additional RSU
Award Agreement, substantially in the form used for the RSU Pool Awards made on
the Initial Grant Date, with the vesting date to continue to be the fourth
anniversary of the Initial Grant Date. Notwithstanding anything contained in the
Stock Plan or the RSU Award Agreement, the provisions of Section 11.4 of the
Stock Plan shall be inapplicable to the RSU Pool Awards granted under the Plan.

 

-5-



--------------------------------------------------------------------------------

6. Vesting and Settlement of Asset Pool Awards.

(a) Vesting; Forfeiture. Except as otherwise provided herein, a Participant’s
Asset Pool Award shall vest on the fourth anniversary of the Initial Grant Date,
subject to the Participant not having incurred a Separation from Service as of
such date. Notwithstanding the foregoing, a Participant’s Asset Pool Award shall
vest in full or in part (as specified below) on an accelerated basis under the
following circumstances:

(i) on the date of a Participant’s Separation from Service due to the
Participant’s death or Disability, the Asset Pool Award shall immediately vest
in full;

(ii) on the date of a Participant’s Separation from Service by the Company
without Cause prior to a Change in Control, the Asset Pool Award shall
immediately vest on a pro-rata basis, based on a fraction, the numerator of
which shall be the number of days elapsed from the Initial Grant Date through
the date of the Participant’s Separation from Service, and the denominator of
which shall be 1,460 (the “Pro-ration Fraction”), subject to the Participant’s
delivery to the Company of an executed release of claims against the Company and
its affiliates in a form substantially similar to the release of claims attached
hereto as Exhibit A (with such updates and modifications as the Company
determines are necessary) and the expiration (without the Participant revoking)
of any applicable non-revocation period set forth in such release (the “Release
Requirement”) no later than 55 days from the date of Separation from Service;
and

(iii) on the date of a Participant’s Separation from Service by the Company
without Cause or by the Participant for Good Reason, in either case, during the
two-year period following a Change in Control, the Asset Pool Award shall
immediately vest in full.

Following the applicable vesting date, the Participant and his or her estate or
beneficiary shall have no right to future allocations of forfeited Asset Pool
Awards. Except as provided in this Section 6(a), upon a Participant’s date of
Separation from Service prior to the fourth anniversary of the Initial Grant
Date, the Participant’s allocated Asset Pool Award and right to future
allocations of Asset Pool Awards shall terminate in full.

(b) Settlement. Payment or distribution in respect of a vested Asset Pool Award
will be made as soon as practicable (and in any event within 75 days) after the
applicable vesting date (and in no event later than March 15 of the calendar
year following the calendar year in which such vesting date occurs). Settlement
of Asset Pool Awards may be made in cash or kind, in the sole discretion of the
Committee; provided, that there shall be uniform treatment among the
Participants receiving settlement of Asset Pool Awards that vested on the same
date. With respect to each Award Unit settled, the holder thereof shall receive
an amount, in cash or kind, equal to the Fair Market Value of the aggregate
Asset Pool on the applicable vesting date (determined as set forth in the
definition of Fair Market Value) divided by the total number of Award Units
outstanding on the applicable vesting date.

 

-6-



--------------------------------------------------------------------------------

7. Vesting and Settlement of RSU Pool Awards.

(a) Vesting; Forfeiture. Except as otherwise provided herein, a Participant’s
RSU Pool Award shall vest on the fourth anniversary of the Initial Grant Date,
subject to the Participant not having incurred a Separation from Service as of
such date. Notwithstanding the foregoing, a Participant’s RSU Pool Award shall
vest in full or in part (as specified below) on an accelerated basis under the
following circumstances:

(i) on the date of a Participant’s Separation from Service due to the
Participant’s death or Disability, the RSU Pool Award shall immediately vest in
full;

(ii) on the date of a Participant’s Separation from Service by the Company
without Cause prior to a Change in Control, the RSU Pool Award shall immediately
vest on a pro-rata basis, based on the Pro-ration Fraction, subject to the
Participant’s satisfaction of the Release Requirement no later than 55 days from
the date of Separation from Service;

(iii) on the date of a Participant’s Separation from Service by the Company
without Cause or by the Participant for Good Reason, in either case, during the
two-year period following a Change in Control, the RSU Pool Award shall
immediately vest in full.

Following the applicable vesting date, the Participant and his or her estate or
beneficiary shall have no right to future allocations of forfeited RSU Pool
Awards. Except as provided in this Section 7(a), upon a Participant’s date of
Separation from Service prior to the fourth anniversary of the Initial Grant
Date, the Participant’s allocated RSU Pool Awards and right to future
allocations of RSU Pool Awards shall terminate in full.

(b) Settlement. Vested RSU Pool Awards will be settled by delivery of a share of
Common Stock (or, in the Committee’s discretion, a cash payment based on the per
share “fair market value” (as defined in the Stock Plan)) as soon as practicable
(and in any event within 55 days) after the applicable vesting date (and in no
event later than March 15 of the calendar year following the calendar year in
which such vesting date occurs).

(c) Other Terms. RSU Pool Awards shall have such other terms, not inconsistent
with the Plan and the Stock Plan, as shall be set forth in the RSU Award
Agreement. For purposes of the RSU Pool Awards, the definition of “fair market
value” in the Stock Plan shall apply.

 

-7-



--------------------------------------------------------------------------------

8. Dispute Resolution.

(a) In General. All disputes, controversies and claims arising between a
Participant and the Company concerning the subject matter of the Plan or an
Award Letter or RSU Award Agreement shall be settled by arbitration in
accordance with the rules and procedures of the American Arbitration Association
(“AAA”) in effect at the time that the arbitration begins, to the extent not
inconsistent with the Plan or an Award Letter or the RSU Award Agreement. The
arbitration shall be conducted in accordance with the AAA’s Commercial
Arbitration Rules as modified herein. The location of the arbitration shall be
Arlington, Virginia or such other place as the parties to the dispute may
mutually agree. In rendering any award or ruling, the arbitrator or arbitrators
shall determine the rights and obligations of the parties according to the
substantive and procedural laws of the Commonwealth of Virginia, including
federal law as applied in Virginia courts. The arbitration shall be conducted by
an arbitrator selected in accordance with the aforesaid arbitration procedures.
Any arbitration pursuant to this Section 8(a) shall be final and binding on the
parties, and judgment upon any award rendered in such arbitration may be entered
in any court, federal or state, having jurisdiction. The parties to any dispute
shall each pay their own costs and expenses (including arbitration fees and
attorneys’ fees) incurred in connection with arbitration proceedings and the
fees of the arbitrator shall be paid in equal amounts by the parties. The
arbitration shall be conducted on a strictly confidential basis, and the parties
agree to take all steps necessary to protect the confidentiality of the
arbitration proceedings and materials, and in connection with any such
proceeding, agree to file any materials or documents under seal.

(b) Waiver of Jury Trial. As a condition to receipt of an Award under the Plan,
a Participant and the Company shall waive, to the fullest extent permitted by
applicable law, any right either party may have to a trial by jury in respect to
any litigation directly or indirectly arising out of, under or in connection
with the Plan or an Award Letter or RSU Award Agreement.

9. Miscellaneous Provisions.

(a) Right to Awards. No employee or other person shall have any claim or right
to be granted any Award under the Plan. No Participant shall have any legally
binding right with respect to any Award under the Plan unless and until the date
of the actual delivery to the Participant of the Award Letter evidencing such
grant.

(b) No Rights as Stockholders. Until such time as a share of Common Stock is
issued to a Participant in respect of an RSU Pool Award or an equity interest
with respect to the assets underlying the Asset Pool are issued to a
Participant, the Participants shall have no rights as a stockholder or
otherwise.

(c) Right of Discharge Reserved; Claims to Awards. Nothing in the Plan nor the
grant of an Award hereunder shall confer upon any Participant the right to
continue in the employment or service of the Company or any Subsidiary or affect
any right that the Company or any Subsidiary may have to terminate the
employment or service of any Participant at any time for any reason. Except as
specifically provided by the Committee, the Company shall not be liable for the
loss of existing or potential profit from an Award granted in the event of
termination of an employment or other relationship.

 

-8-



--------------------------------------------------------------------------------

(d) No Fractional RSU Pool Awards. No fractional RSU Pool Awards shall be issued
or delivered pursuant to the Plan or any RSU Award Agreement, and the Committee
shall determine whether cash or other property shall be paid or transferred in
lieu of any fractional share of Common Stock in respect of an RSU Pool Award or
whether such fractional share of Common Stock and any rights thereto shall be
canceled, terminated or otherwise eliminated.

(e) Costs and Expenses. All costs and expenses incurred in administering the
Plan shall be borne by the Company.

(f) Unfunded Status of the Plan. The Plan is intended to constitute an
“unfunded” plan for incentive compensation. With respect to any payments not yet
made to a Participant by the Company, nothing contained herein shall give any
such Participant any rights that are greater than those of a general creditor of
the Company. In its sole discretion, the Committee may authorize the creation of
trusts or other arrangements to meet the obligations created under the Plan;
provided, however, that the existence of such trusts or other arrangements is
consistent with the unfunded status of the Plan.

(g) Withholding Taxes. The Company shall have the right to deduct from all
payments made hereunder any federal, state, local or foreign income or
employment taxes required, in the sole judgment of the Company, to be withheld
with respect to such payments and to make such other arrangements with a
Participant as it deems appropriate with respect to any employment taxes
required to be paid by the Participant upon the vesting of any Awards under the
Plan. With respect to RSU Pool Awards, to the extent permitted under the Stock
Plan, the Participant may elect to have any withholding obligation satisfied by
surrendering to the Company a portion of the shares of Common Stock that are
issued or transferred to the Participant upon the vesting of the RSU Pool Award
(but only to the extent of the minimum withholding required by law), and the
shares of Common Stock so surrendered by the Participant shall be credited
against any such withholding obligation at the “fair market value” (as defined
in the Stock Plan) of such shares on the date of such surrender. Tax withholding
with respect to Asset Pool Awards shall be based on the Fair Market Value of the
Asset Pool Award on the applicable date as determined by the Committee, and with
respect to RSU Pool Awards shall be based on the definition of “fair market
value” under the Stock Plan.

(h) Limits on Transferability. Rights in respect of Awards under the Plan shall
not be pledged, encumbered, or hypothecated to, or in favor of, or subject to
any lien, obligation, or liability of a Participant to, any party, other than
the Company or any Subsidiary, nor shall such rights be assignable or
transferable by the recipient thereof, other than by will or the laws of descent
and distribution or pursuant to a qualified domestic relations order.

(i) Beneficiary. Any payments on account of any Award under the Plan of a
deceased Participant shall be paid to such beneficiary as has been designated in
a writing by the Participant and delivered to the Company or, in the absence of
an effective designation, to the Participant’s estate.

(j) Relationship to Other Benefits. No Award or payment under the Plan shall be
taken into account in determining any benefits under any pension, retirement,
severance, profit sharing, group insurance or other benefit plan of the Company
or any Subsidiary or affiliate thereof.

 

-9-



--------------------------------------------------------------------------------

(k) Severability. If any provision of the Plan shall be held unlawful or
otherwise invalid or unenforceable in whole or in part by a court of competent
jurisdiction, such provision shall (i) be deemed limited to the extent that such
court of competent jurisdiction deems it lawful, valid and/or enforceable and as
so limited shall remain in full force and effect, and (ii) not affect any other
provision of the Plan or part thereof, each of which shall remain in full force
and effect. If the making of any payment or the provision of any other benefit
required under the Plan shall be held unlawful or otherwise invalid or
unenforceable by a court of competent jurisdiction, such unlawfulness,
invalidity or unenforceability shall not prevent any other payment or benefit
from being made or provided under the Plan, and if the making of any payment in
full or the provision of any other benefit required under the Plan in full would
be unlawful or otherwise invalid or unenforceable, then such unlawfulness,
invalidity or unenforceability shall not prevent such payment or benefit from
being made or provided in part, to the extent that it would not be unlawful,
invalid or unenforceable, and the maximum payment or benefit that would not be
unlawful, invalid or unenforceable shall be made or provided under the Plan.

(l) Section 409A of the Code. It is intended that the Awards under the Plan
shall comply with an exemption to Section 409A of the Code, or in the absence of
complying with an exemption, comply with the provisions of Section 409A of the
Code and the Treasury regulations relating thereto, and any exercise of
authority or discretion hereunder by the Company or the Committee shall comply
with Section 409A of the Code. Any payments that qualify for the “short-term
deferral” exception under Treasury Regulations Section 1.409A-1(b)(4), the
“separation pay” exception under Treasury Regulations Section
1.409A-1(b)(9)(iii) or another exception under Section 409A will be paid under
the applicable exception to the greatest extent possible. Each payment of
compensation under the Plan will be treated as a separate payment, and in no
event may a Participant, directly or indirectly, designate the calendar year of
any payment under the Plan. Notwithstanding any other provision of the Plan to
the contrary, if an Award under the Plan is determined to constitute a
“nonqualified deferred compensation plan” subject to Section 409A and if a
Participant is considered a “specified employee” for purposes of Section 409A
(as determined in accordance with the methodology established by the Company as
in effect on the date of Separation from Service), payment with respect to any
such Award that constitutes a “nonqualified deferred compensation plan” subject
to Section 409A that is otherwise due to the Participant under the Plan during
the six-month period following his or her “separation from service” (as
determined in accordance with Section 409A) on account of his or her Separation
from Service shall be accumulated and paid to the Participant on (i) the first
day of the seventh month following the Participant’s Separation from Service or
(ii) the Participant’s death.

10. Amendment or Termination of the Plan. The Committee, without the consent of
any Participant, may at any time, from time to time, alter, amend, suspend or
terminate the Plan or an Award Letter or RSU Award Agreement in whole or in
part, as it shall deem advisable; provided, however, that no such action shall
adversely affect any rights or obligations with respect to payment of any Awards
theretofore granted under the Plan.

 

-10-



--------------------------------------------------------------------------------

11. Effective Date. The Plan shall become effective on the Effective Date.

12. Law Governing. The validity and construction of the Plan and any Award
Letters and RSU Award Agreements entered into thereunder shall be governed by
the laws of the Commonwealth of Virginia, but without giving effect to the
choice or conflict of law principles thereof or any other jurisdiction.

 

-11-



--------------------------------------------------------------------------------

Schedule A

 

-12-



--------------------------------------------------------------------------------

EXHIBIT A

RELEASE OF CLAIMS

In consideration of the payments provided to the Participant pursuant to
Sections 6(a)(ii) and 7(a)(ii) of the 2016 FBR & Co. Retention and Incentive
Plan (the “Plan”), to which Participant agrees Participant is not entitled until
and unless he executes this Release, Participant, for and on behalf of himself
and his heirs and assigns, hereby waives, releases and forever acquits and
discharges FBR & Co. (“FBR”) and its affiliates, principals, directors,
officers, employees and representatives, past, present and future, and each of
them from any and all claims, known or unknown, which Participant has ever had
or which Participant has now, including, but not limited to, any claims of
wrongful discharge, breach of contract, tort claims, any discrimination or other
claims under Title VII of the Civil Rights Act of 1964, as amended, the Employee
Retirement Income Security Act, the Fair Labor Standards Act, or any other
federal, state or local law relating to employment (including without limitation
all claims arising under laws or regulations prohibiting employment
discrimination based upon age, race, sex, religion, handicap, national origin,
or any other protected characteristics), employee benefits, including any rights
or benefits under the FBR Long Term Incentive Plan (other than his rights in
respect of the RSU Pool Award under the Plan), severance pay, bonuses, vacation
pay or the termination of employment, or any other claims arising out of or
relating to Participant’s employment, or the termination of Participant’s
employment, with FBR.

Participant also agrees that Participant is waiving any and all rights or claims
that Participant may have under the Age Discrimination in Employment Act
(“ADEA”). Participant agrees that Participant’s waiver of any ADEA claims is
knowing and voluntary, and understands that Participant is forever releasing all
such claims. Participant may, if desired, have a period of 45 calendar days to
consider whether or not to sign this Release. Participant acknowledges that,
prior to the execution of this Release, Participant has had the opportunity to
consult with an attorney concerning Participant’s release of claims under the
ADEA. Participant may revoke this Release within a period of seven (7) calendar
days following the execution of this Release.

Notwithstanding anything else herein to the contrary, this release shall not
affect, and Participant shall not waive: (i) rights to indemnification
Participant may have under (A) applicable law, (B) any other agreement between
Participant and FBR and its affiliates and (C) as an insured under any
director’s and officer’s liability insurance policy now or previously in force;
(ii) any right Participant may have to obtain contribution in the event of the
entry of judgment against Participant as a result of any act or failure to act
for which both Participant and FBR or any of its affiliates or subsidiaries are
jointly responsible; (iii) Participants rights to benefits under Sections
6(a)(ii) and 7(a)(ii) of the Plan, rights to vested benefits under any
retirement plan or deferred compensation plan and rights under welfare benefit
plans, all of which shall remain in effect in accordance with the terms and
provisions of such plans; (iv) Participant’s rights as a stockholder of any of
FBR or any of its affiliates; or (v) any rights of Participant that by law may
not be waived.

Participant agrees that Participant’s waiver of these claims is knowing and
voluntary, and understands that Participant is forever releasing such claims.
Participant understands that Participant’s waiver does not apply to any rights
or claims that may arise after

 

-13-



--------------------------------------------------------------------------------

the effective date of this Release. Participant acknowledges that Participant
has signed this Release in exchange for adequate and valuable consideration that
is in addition to anything of value that Participant is entitled to receive from
FBR absent this Release. Participant acknowledges that, prior to the execution
of this Release, Participant has had the opportunity to consult with an attorney
concerning this release of claims.

The validity, interpretations, construction and performance of this Release
shall be governed by the laws of the Commonwealth of Virginia without giving
effect to conflict of laws principles.

IN WITNESS WHEREOF, Participant has hereunto set Participant’s hand as of the
day and year set forth opposite his signature below.

 

 

    

 

   DATE      PARTICIPANT   

 

-14-